DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a method for controlling a display system including a first terminal, a second terminal, and a display apparatus that displays an image on a screen, the method comprising: transmitting first transmission data representing a first image from the first terminal to the display apparatus; and transmitting second transmission data representing a second image from the second terminal to the display apparatus, wherein when the display apparatus displays the first image on the screen based on the first transmission data but does not display the second image on the screen based on the second transmission data, the display apparatus controls at least one of the first and second terminals in such a way that the first transmission data has a larger communication traffic volume than the second transmission data.  The closest prior art Yasukawa (US 2011/0122147) discloses a method for controlling a display system including a first terminal, a second terminal, and a display apparatus that displays an image on a screen, the method comprising: transmitting first transmission data representing a first image from the first terminal to the display apparatus; and transmitting second transmission data representing a second image from the second terminal to the display apparatus, wherein when .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628